NO. 12-14-00243-CV

                                IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN THE MATTER OF THE                                      §   APPEAL FROM THE 3RD
MARRIAGE OF RUSTY BURNETT
ABNEY AND SANDEE CAPRICE
ABNEY AND IN THE INTEREST OF                              §   JUDICIAL DISTRICT COURT
BREEANA CAPRICE ABNEY AND
BRITTON STANLEY ABNEY,
CHILDREN                                                  §   HENDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellant perfected his appeal on August 22, 2014, and the clerk’s record was filed on
November 18, 2014. On January 8, 2015, the appeal was ordered submitted on the clerk’s record
alone after Appellant decided not to file a reporter’s record. Therefore, Appellant’s brief was due
on February 9, 2015.
         When Appellant failed to file his brief by the due date, this Court notified Appellant on
February 10, 2015, that the brief was past due. The notice warned that if no motion for extension
of time to file the brief was received by February 20, 2015, the appeal would be dismissed for want
of prosecution under Texas Rule of Appellate Procedure 42.3(c). Further, the notice informed
Appellant that the motion for extension of time must contain a reasonable explanation for his
failure to file the brief and a showing that Appellee had not suffered material injury thereby.
         To date, Appellant has neither complied with, nor otherwise responded to, this Court’s
February 10, 2015 notice. Accordingly, we dismiss the appeal for want of prosecution. See TEX.
R. APP. P. 38.8(a)(1), 42.3(b).
Opinion delivered February 27, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                                    (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        FEBRUARY 27, 2015


                                        NO. 12-14-00243-CV


        IN THE MATTER OF THE MARRIAGE OF RUSTY BURNETT ABNEY
            AND SANDEE CAPRICE ABNEY AND IN THE INTEREST OF
          BREEANA CAPRICE ABNEY AND BRITTON STANLEY ABNEY,
                              CHILDREN


                                 Appeal from the 3rd District Court
                      of Henderson County, Texas (Tr.Ct.No. 2013C-0589)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed for want of
prosecution.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.